Newhah, J.
This case is ruled by Nonotuck Silk Co. v. Flanders, 87 Wis. 237. The plaintiff made no special deposit of his money in Seymours Bank. It was not expected that the identical money deposited would be kept and returned, nor is it claimed that it has been kept; nor that any part of the money found in the assignee’s hands is the identical money deposited. The deposit created the relation of debtor and creditor. The bank became the plaintiff’s debtor, not his bailee. The plaintiff’s relation to the assets of the bank in the hands of the assignee is in no wise different from the relation of the common creditors of the bank to the same assets.
By the Court.— The judgment of the circuit court is affirmed.